  
 
I 
One Hundred Twelfth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. R. 765 
 
AN ACT 
To amend the National Forest Ski Area Permit Act of 1986 to clarify the authority of the Secretary of Agriculture regarding additional recreational uses of National Forest System land that is subject to ski area permits, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Ski Area Recreational Opportunity Enhancement Act of 2011.  
2.PurposeThe purpose of this Act is to amend the National Forest Ski Area Permit Act of 1986 (16 U.S.C. 497b)— 
(1)to enable snow-sports (other than nordic and alpine skiing) to be permitted on National Forest System land subject to ski area permits issued by the Secretary of Agriculture under section 3 of the National Forest Ski Area Permit Act of 1986 (16 U.S.C. 497b); and  
(2)to clarify the authority of the Secretary of Agriculture to permit appropriate additional seasonal or year-round recreational activities and facilities on National Forest System land subject to ski area permits issued by the Secretary of Agriculture under section 3 of the National Forest Ski Area Permit Act of 1986 (16 U.S.C. 497b).  
3.Ski area permitsSection 3 of the National Forest Ski Area Permit Act of 1986 (16 U.S.C. 497b) is amended— 
(1)in subsection (a), by striking nordic and alpine ski areas and facilities and inserting ski areas and associated facilities;  
(2)in subsection (b), in the matter preceding paragraph (1), by striking “nordic and alpine skiing operations and purposes” and inserting “skiing and other snow sports and recreational uses authorized by this Act”;  
(3)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively;  
(4)by inserting after subsection (b) the following: 
 
(c)Other Recreational Uses 
(1)Authority of SecretarySubject to the terms of a ski area permit issued pursuant to subsection (b), the Secretary may authorize a ski area permittee to provide such other seasonal or year-round natural resource-based recreational activities and associated facilities (in addition to skiing and other snow-sports) on National Forest System land subject to a ski area permit as the Secretary determines to be appropriate.  
(2)RequirementsEach activity and facility authorized by the Secretary under paragraph (1) shall— 
(A)encourage outdoor recreation and enjoyment of nature;  
(B)to the extent practicable— 
(i)harmonize with the natural environment of the National Forest System land on which the activity or facility is located; and  
(ii)be located within the developed portions of the ski area;  
(C)be subject to such terms and conditions as the Secretary determines to be appropriate; and  
(D)be authorized in accordance with— 
(i)the applicable land and resource management plan; and  
(ii)applicable laws (including regulations).  
(3)InclusionsActivities and facilities that may, in appropriate circumstances, be authorized under paragraph (1) include— 
(A)zip lines;  
(B)mountain bike terrain parks and trails;  
(C)frisbee golf courses; and  
(D)ropes courses.  
(4)ExclusionsActivities and facilities that are prohibited under paragraph (1) include— 
(A)tennis courts;  
(B)water slides and water parks;  
(C)swimming pools;  
(D)golf courses; and  
(E)amusement parks.  
(5)LimitationThe Secretary may not authorize any activity or facility under paragraph (1) if the Secretary determines that the authorization of the activity or facility would result in the primary recreational purpose of the ski area permit to be a purpose other than skiing and other snow-sports.  
(6)Boundary determinationIn determining the acreage encompassed by a ski area permit under subsection (b)(3), the Secretary shall not consider the acreage necessary for activities and facilities authorized under paragraph (1).  
(7)Effect on existing authorized activities and facilitiesNothing in this subsection affects any activity or facility authorized by a ski area permit in effect on the date of enactment of this subsection during the term of the permit. ;   
(5)by striking subsection (d) (as redesignated by paragraph (3)), and inserting the following: 
 
(d)RegulationsNot later than 2 years after the date of enactment of this subsection, the Secretary shall promulgate regulations to implement this section. ; and  
(6)in subsection (e) (as redesignated by paragraph (3)), by striking the National Environmental Policy Act, or the Forest and Rangelands Renewable Resources Planning Act as amended by the National Forest Management Act and inserting the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.).  
4.EffectNothing in the amendments made by this Act establishes a legal preference for the holder of a ski area permit to provide activities and associated facilities authorized by section 3(c) of the National Forest Ski Area Permit Act of 1986 (16 U.S.C. 497b(c)) (as amended by section 3).  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
